Citation Nr: 9905421	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dental trauma, 
including periodontal disease.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for pinched nerve in 
the neck.

 4.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from January 1970 to February 1974.  In a 
March 1991 Administrative Decision, the New Orleans Regional 
Office determined that the veteran's period of service from 
January 4, 1970 to February 7, 1974 was under other than 
honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Jackson, Mississippi Department of 
Veterans Affairs (VA) Regional Office (RO), which in a May 
1995 rating decision denied service connection for residuals 
of a head injury and a pinched nerve in the neck; in February 
1996 rating decision denied service connection for 
periodontal disease; and in September 1996 rating decision 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for PTSD.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in November 1997.


FINDING OF FACT

 A disability due to periodontal disease has not been 
established.


CONCLUSION OF LAW

This veteran's periodontal disease is not a disability within 
the meaning of law and regulations providing compensation.  
38 C.F.R. § 3.382 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1996, the regional office denied service 
connection for periodontal disease.  Service medical records 
do not show treatment of dental disease or for dental trauma 
during service.  VA treatment records reveal that the veteran 
has been treated for periodontitis on several occasions 
during VA hospitalizations in 1990, 1993, 1994, and 1996.  
The RO denied service connection because the periodontitis is 
not a disability for compensation purposes.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter.  38 C.F.R. § 4.149 (1998). 

Section 3.382 does not assist the veteran since none of the 
requirements for a grant of service connection have been 
established.  Therefore, in regard to a claim for service 
connection for compensation purposes, the claim lacks legal 
merit.  The veteran's testimony, even when accepted at face 
value, does not establish a legal basis for an award of 
compensation.

 
ORDER

Service connection for periodontal disease is denied.


REMAND

In reviewing the veteran's claims file, the Board notes that 
the veteran, in January 1997, submitted a copy of a Social 
Security Administration (SSA) disability award.  Records 
pertaining to a grant of SSA disability benefits are not of 
record.  Accordingly, a remand to obtain all records held by 
SSA pertaining to the veteran is in order.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits).  The duty to assist is particularly applicable to 
records held by agencies of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Moreover, the veteran testified at his November 1997 hearing 
that he had requested an upgrade in his discharge from the 
Army.  Evidence of record indicates that the veteran filed 
for an upgrade in December 1991, and that in September 1993, 
the Army requested documents from the VA in order to consider 
the veteran's request.  There is no other information of 
record regarding the veteran's request for an upgrade to his 
discharge.   As noted above, the duty to assist is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts.
 
Moreover, the Board observes that in September 1994, the RO 
denied the veteran's claim for service connection for PTSD 
based on the veteran's lack of service in Vietnam.  In 
February 1996, the veteran claimed service connection based 
on service in Korea.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence of an in-service 
stressor(s), and a link established by medical evidence 
between the in-service stressor(s) and the current PTSD. 38 
C.F.R. § 3.304(f) (1998).  The VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 
5107(a) (West 1991).

The veteran has provided details about the events he claimed 
as stressors such as the units he was assigned, a general 
time period for the occurrences of such events, and specific 
places.  There is no evidence that the RO attempted to verify 
the veteran's claimed stressors.  Therefore, while the 
veteran has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  The question of whether the veteran was exposed 
to a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so. Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991(affirmed 
on reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  As the VA's duty to 
assist includes attempting to verify claimed in-service 
stressors, the Board concludes that further development is 
necessary prior to a final determination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should contact the Department 
of the Army, Military Review Boards 
Agency, and request a copy of the 
decision pertaining to the veteran's 
request for an upgraded discharge.

3.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors already reported in previous 
statements and examination reports as 
well as his reports of friends killed 
and divisions he was assigned to.  This 
summary and all associated documents 
should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors.
 
4.  If, and only if, the RO determines 
that the record establishes the 
existence of an in-service stressor or 
stressors, then the RO should schedule a 
special VA psychiatric examination to 
determine the nature of any existing 
psychiatric disorders.  The entire 
claims folder and a separate copy of 
this remand must be reviewed by the 
examiner prior to the examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those event(s) may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report 
should reflect review of pertinent 
material in the claims folder.  All 
necessary studies or tests, to include 
psychological testing and evaluation 
such as the Mississippi Scale for 
Combat-Related PTSD should be 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence 
of the stressor(s).  If additional 
psychiatric disorders are identified, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another, it should be 
specified.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

